DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5-7, 9-11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/0227416 A1), hereinafter referred to as D1, in view of Lee et al. (US 2018/0227109 A1), hereinafter referred to as D2.
Regarding claims 2, 6, 10, and 14, D1 discloses a communication in unlicensed spectrum, which comprises:
detecting an IDC problem for a frequency on a secondary cell using an unlicensed band (Referring to Figures 3-5 and 7, CQI report indicating interference from another IEEE 802.11 source (CQI index value 16) is received, exchanged between the UE and base station.  See paragraphs 0058-0065); and
identifying the UE cannot resolve the IDC problem (Referring to Figures 3-5 and 7, the UE cannot resolve the IDC issue without assistance from the eNB as demonstrated by the CQI report transmission to the eNB for assistance.  See paragraphs 0060-0061.);
transmitting, to a base station, an IDC message including IDC assistance information on the IDC problem (Referring to Figures 3-5 and 7, InDeviceCoexIndication RRC message (used for reporting in-device coexistence interference between transceivers of different technologies in a UE, such as an LTE transceiver and a WLAN transceiver (IDS assistance information)) can be extended to include at least one of reservedLAAChannelList, LaaMostPreferredChannelList and LaaLeastPreferredChannelList transmitted to the eNB.  See paragraphs 0078-0080.); and
receiving, from the base station, a solution to resolve the IDC problem (Referring to figures 3-5 and 7, The LTE-U eNB can either reconfigure the UE with a different SCell or stop utilizing the channel for a specified time period (solution to resolve the IDC problem) and then use the same SCell (assuming the interference due to the presence of another IEEE 802.11 source is temporary).  See paragraphs 0062-0064.)
D1 does not disclose identifying whether the UE cannot resolve the IDC problem; in case that the UE cannot resolve the IDC problem, transmitting, to a base station a message; and a FDM solution indicating a de-activation of the secondary cell.
D2 teaches handling abnormal situations at a cell of an unlicensed carrier in a wireless communication system, which comprises the UE may deactivate the second cell (equivalent FDM solution indicating a de-activation of the secondary cell) and suspend transmissions and receptions at the second cell, if one of the following events (configured by the eNB) occurs. [0088] If congestion level of WLAN on the same unlicensed carrier of the second cell is higher than a threshold (configured by the eNB); or [0089] If interference level on the same unlicensed carrier of the second cell is higher than a threshold (configured by the eNB); or [0090] If IDC problem on the same unlicensed carrier of the second cell is detected according to criterion configured by the eNB or 3GPP technical specification (equivalent to identifying whether the UE cannot resolve the IDC problem, as the detection of the IDC problem is an issue that cannot be resolved by the UE).  See paragraphs 0087-0090.  In step S160, the UE transmits a report to the eNB. The report may be transmitted (possibly after or before the UE deactivate the second cell, in which the UE cannot resolve the IDC issue the report, message, is transmitted to the base station).  See paragraphs 0098-0101.  
D1 teaches it is well-known in the art to control UE behavior via the base station and D2 teaches controlling UE behavior independently.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the detection and reporting of D2 in the system of D1 with base station controlled activation and deactivation of a secondary cell.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to resolve abnormal situations at a cell of an unlicensed carrier and improve system throughput and reliability.

Regarding claim 3, 7, 11, and 15, D1 discloses receiving, from the base station, an IDC indication to the UE to allow the UE to send the IDC message (Referring to Figures 3-5 and 7, if the LTE-U eNB determines that further information is desired, the LTE-U eNB can provide an uplink grant in a PCell to the UE, where the uplink grant grants use of an UL resource to the UE to perform communications of information to the LTE-U eNB. The UE may report additional information in a message in the granted UL resource.  See paragraphs 0053-0055.)

Regarding claim 5, 9, 13, and 17, D1 disclose transmitting, to a base station, capability information of the UE (Referring to Figures 3-5 and 7, LTE-U enB receives assistance information (capability information) from a UE for LAA communication.  See paragraphs 0028 and 0034-0038.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 3, 5-7, 9-11, 13-15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 20150373729 A1) - user equipment (UE) receives restriction information and a timer value from a network, starts a timer based on the timer value, and restricts usage of a frequency based on the restriction information. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462